LACOMBE, Circuit Judge
(after stating the facts as' above). Defendant contends that the patent does not involve patentable subject-matter and that it is invalid for lack of invention and because of anticipation. These questions need not be here discussed. Had the suit been brought on claim 2, which is broadly for “a reinforced concrete floor extending to the exterior face of a building and capping the piers thereof, substantially as described,” it would be necessary to pass upon-them, because defendant’s reinforced concrete floor does extend to the exterior face of the building and does cap the piers thereof. Unless the words “substantially as described” operate to narrow this claim, it would be clearly infringed.
Complainant, however, has not sued upon this claim, but rests its case upon other claims, into each of which there enter one or more elements, other than the floor extending over the piers. Thus a ‘‘belt course,” formed by the floor at the exterior face of the building, is an element of claims 5, 6, 8, and 10. A “downward extension,” substantially as described, is an element of claims 5, 9, and 10. An “upward extension,” substantially as described, is an element of claims 7, 8, 9, and 10.
The weight of the testimony indicates that the “belt course” is an architectural feature into which the extended floor is molded. The illustrations of defendant’s structure, whether in process of construction or completed, do not present any such architectural feature to the untrained eye. The relative appearance of the columns and the floor edge is the same as in the structure of the prior art, known as the mill-of Mr. Charles Six, illustrated on page 20 of the exhibit book. Of this latter structure the complainant’s witness Prevot, himself an architect, says that the drawing “does not show exterior belt courses at the level of each floor, but only lintels between piers; the piers arising continuously anduinbroken,.and therefore does not show a belt course,” and,: further, “the belt course of the patent being something that extends continuously around the building and is not merely between the piers.”' So far as this element of a “belt course” is concerned, we are satisfied, although there is more conflict in the testimony, that defendant’s structure should be classified with the prior art, as represented by the Six' Mill, which has no belt course, and does not infringe any claim which is qualified by having the belt course efiumerated as one of its elements.
The “downward extension” is for the purpose indicated! in the patent : “A deep beam is formed for supporting the floor load,” as well as fulfilling the functions of window head and curtain wall. If it were only to fulfill these last-named functions, it might be quite shallow in, cases where the windows were made so high as to come close to the floor above them; but to contribute substantially to the support of the floor load it must be the deep beam which the patent -describes. The patentee evidently contemplated its having a depth greater than ordli-. nary; the strength of a be:. :i is proportioned to its depth. He shows a deep beam formed by his integral downward extension, he calls for a deep beam, he says one of its functions is to support the floor load, he says that when there is a similar integral upward extension between piers “the depth of the beam, is further increased — and thus its *531tensionaí and compressive strains are greatly lessened.” In the opinion of a majority of the court, the defendant has not any such deep beam. It has only the usual shallow beam between piers, which was to be found in the art'before the Ransome patent, which contributes [to sustain the floor load merely to the extent that such beams have theretofore contributed, and not to the greater extent which the patentee seems to accomplish by the use of a beam with a distinctively deep web.
As to the “upward extension” it seems to a majority of the court essential to the patentee’s structure that such extension should be integral with the floor, united with it, not by a mere joint which may be wind and water tight, but so rigidly that each part, floor and extension, will reinforce the other in resisting strains and stresses. The testimony is conflicting, but does not satisfy' the majority that the mere superposition of a concrete block or wall on a floor of concrete, already set and hardened, without the aid of some equivalent to the coil joint of the patent, to bind the upper extension to the floor as rigidly'as the lower one is bound, will effect the close union, the “integral structure,” which the patent calls for. Defendant’s structure shows merely the “part of the wall between piers” of the earlier art, not the integral upward extension of claims 7, 8, 9, and 10.
In the opinion of the majority the decree should be reversed, with costs of this appeal, and the cause remanded, with instructions to dismiss the bill. ' •.